CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Prospectuses and Statement of Additional Information constituting parts of this Post-Effective Amendment No. 86 to the Registration Statement on Form N- 1A (the Registration Statement) of our reports dated March 1 4, 2016, relating to the financial statements and financial highlights appearing in the January 31, 2016 Annual Reports to Shareholders of Vanguard Dividend Appreciation Index Fund, Vanguard Dividend Growth Fund, Vanguard Energy Fund, Vanguard Health Care Fund, Vanguard Precious Metals and Mining Fund and Vanguard REIT Index Fund (comprising Vanguard Specialized Funds), which reports are also incorporated by reference into the Registration Statement. We also consent to the references to us under the heading Financial Highlights in the Prospectuses and under the headings Financial Statements and Service Providers Independent Registered Public Accounting Firm in the Statement of A dditional Information. /s/PricewaterhouseCoopers LLP Philadelphia, PA May 23, 2016
